
	

113 HR 4738 IH: Tank Car Safety Act of 2014
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4738
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. Payne introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To ensure the safety of DOT–111 tank cars by improving standards for new tank cars and upgrading
			 existing tank cars, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Tank Car Safety Act of 2014.
		2.DOT–111 tank car improvements
			(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation
			 shall revise regulations regarding DOT–111 tank cars to—
				(1)improve such tank car design standards for new cars to include an outer steel jacket around the
			 tank car and thermal protection, full-height head shields and high-flow
			 capacity pressure relief valves; and
				(2)require additional safety upgrades to tank cars built after October 2011 by including installation
			 of high-flow-capacity relief valves and design modifications to prevent
			 bottom outlets from opening in the case of an accident.
				(b)Phase out planNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation
			 shall submit a plan to the appropriate committees of Congress to phase
			 out, on an aggressive basis, older-model DOT–111 tank cars used to move
			 flammable liquids that are not retrofitted to meet new Federal
			 requirements established under this section.
			
